UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 From transition period from to Commission File No.: BRK, INC. (Exact name of registrant as specified in its charter) Nevada 26-2840468 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3871 S. Valley View Blvd, Unit 70 Las Vegas, Nevada (Address of principal executive offices) (Zip Code) (800) 253-1013 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.: Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNox As of August 28, 2013, the registrant had 4,308,320 shares of common stock outstanding. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1: Financial Statements 4 Balance Sheets (Unaudited) as of July 31, 2013 and April 30, 2013 4 Statements of Operations (Unaudited) for the Three Months Ended July 31, 2013 and 2012 and from inception (May 22, 2008) to July 31, 2013 5 Statements of Cash Flows (Unaudited) for the Three Months Ended July 31, 2013 and 2012 and from inception (May 22, 2008) to July 31, 2013 6 Notes to Financial Statements (Unaudited) 7 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3: Quantitative and Qualitative Disclosures about Market Risk 9 Item 4T: Controls and Procedures 9 PART II – OTHER INFORMATION 10 Item 1. Legal Proceedings 10 Item 1A. Risk Factors 10 Item 2. Unregistered Sales of Securities and Use of Proceeds 10 Item 3. Default upon Senior Securities 10 Item 4. Mine Safety Information 10 Item 5. Other information 10 Item 6: Exhibits 11 Signatures 12 2 Reference in this report to “BRK” “we,” “us,” and “our” refer to BRK, Inc. SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS The Securities and Exchange Commission (“SEC”) encourages companies to disclose forward-looking information so that investors can better understand future prospects and make informed investment decisions. This report contains these types of statements. Words such as “may,” “expect,” “believe,” “anticipate,” “estimate,” “project,” or “continue” or comparable terminology used in connection with any discussion of future operating results or financial performance identify forward-looking statements. You are cautioned not to place undue reliance on the forward-looking statements, which speak only as of the date of this report. All forward-looking statements reflect our present expectation of future events and are subject to a number of important factors and uncertainties that could cause actual results to differ materially from those described in the forward-looking statements. 3 PART I – FINANCIAL INFORMATION ITEM 1:FINANCIAL STATEMENTS The financial information set forth below with respect to our statements of operations for the three months periods ended July 31, 2013 and 2012 is unaudited.This financial information, in the opinion of management, includes all adjustments consisting of normal recurring entries necessary for the fair presentation of such data.The results of operations for the three month periods ended July 31, 2013, are not necessarily indicative of results to be expected for any subsequent period.Our year end is April 30. BRK, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS (Unaudited) July 31, April 30, ASSETS Current assets Cash $ $ Inventory Prepaid expense Total current assets Fixed assets Equipment, net of accumulated depreciation of $6,585 and $5,268, respectively Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities Accounts payable $ $ Compensation payable-related party Convertible notes-related party Convertible notes payable Short term debt-related party Short term debt Total liabilities Stockholders’ deficit Preferred shares, par value $0.001 1,000,000 authorized; none issued and outstanding - - Common stock, par value $0.001 authorized 100,000,000 shares, issued and outstanding 4,308,320 as of July 31, 2013 andApril 30, 2012, respectively Additional paid-in capital Accumulated deficit during development stage ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ The accompanying notes are an integral part of the unaudited financial statements. 4 BRK, INC. (A DEVELOPMENT-STAGE COMPANY) STATEMENTS OF OPERATIONS (Unaudited) From Inception (May 22, 2008) Three Months to Ended July 31, July 31, Sales $ $ $ Operating expenses: Selling, general and administrative expenses Depreciation Loss from operations ) ) ) Other income (expense) Other Income - - Net loss $ ) $ ) $ ) Net loss per common share basic and diluted $ ) $ ) Weighted average number of common shares outstanding The accompanying notes are an integral part of the unaudited financial statements. 5 BRK, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended July 31, From inception (May 22, 2008) to July 31, 2013 Cash Flows From Operating Activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Changes in operating assets and liabilities: Accounts payable ) Prepaid expense - ) ) Accrued compensation-related parties - Prepaid compensation - - Inventory - ) ) Net cash used in operating activities ) ) ) Cash Flows From Investing Activities: Payment for fixed assets - - ) Net cash used in investing activities - - ) Cash Flows From Financing Activities: Sale of common stock - - Borrowings on convertible notes payable - - Borrowings on convertible notes payable-related party - - Borrowing on notes payable-relatedparty Borrowings on notes payable Repayments on debt - ) ) Repayments on notes payable-related party - ) ) Net cash provided by financing activities Net increase in cash ) Cash at beginning of period - Cash at end of period $ $
